UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 03-7373



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


TERRYONTO MCGRIER, a/k/a Rodney Jones,

                                            Defendant - Appellant.


Appeal from the United States District Court for the Southern
District of West Virginia, at Charleston. Charles H. Haden II,
District Judge. (CR-93-196; CA-02-33-2)


Submitted:   June 23, 2004                 Decided:   July 27, 2004


Before LUTTIG, WILLIAMS, and MOTZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Terryonto McGrier, Appellant Pro Se. Michael Lee Keller, OFFICE OF
THE UNITED STATES ATTORNEY, Charleston, West Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Terryonto McGrier seeks to appeal the district court’s

order adopting the magistrate judge’s recommendation and denying

relief in McGrier’s Fed. R. Civ. P. 60(b) motion.                 That motion

alleged the Government fraudulently filed a response to McGrier’s

28 U.S.C. § 2255 (2000) motion resulting in the denial of McGrier’s

claims.     An appeal may not be taken from the final order in a §

2255   proceeding    unless    a   circuit   justice     or   judge   issues   a

certificate of appealability.         28 U.S.C. § 2253(c)(1) (2000).           A

certificate of appealability is required to appeal the district

court’s order denying McGrier’s post-judgment motion. See Reid v.

Angelone,        F.3d      , 2004 WL 1119646, at *4 (4th Cir. May 19,

2004)(No. 03-6146).        A certificate of appealability will not issue

absent “a substantial showing of the denial of a constitutional

right.”    28 U.S.C. § 2253(c)(2) (2000).          A prisoner satisfies this

standard by demonstrating that reasonable jurists would find that

his constitutional claims are debatable and that any dispositive

procedural rulings by the district court are also debatable or

wrong.     See Miller-El v. Cockrell, 537 U.S. 322, 336 (2003);

Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d

676, 683 (4th Cir. 2001).           We have independently reviewed the

record    and   conclude   that    McGrier   has   not   made   the   requisite

showing.    Accordingly, we deny a certificate of appealability and

dismiss the appeal.        We dispense with oral argument because the


                                     - 2 -
facts   and   legal    contentions   are     adequately   presented     in   the

materials     before   the   court   and     argument   would   not    aid   the

decisional process.



                                                                      DISMISSED




                                     - 3 -